ORDER
PER CURIAM.
Appellant, Vickki Tebbe-Dowell, appeals the judgement of the Labor and Industrial Relations Commission in favor of respondent, the Treasurer of Missouri, as Custodian of the Second Injury Fund, denying her compensation. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the award is supported by substantial and competent evidence and is not against the weight of the evidence based on the record as a whole. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).